DENY; and Opinion Filed January 16, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01410-CV

                               IN RE NUSRAT PERVEEN, Relator

                   Original Proceeding from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-06933

                               MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Schenck
                                    Opinion by Justice Fillmore
        In this original proceeding, relator complains of a final default judgment and a subsequent

contempt order. To be entitled to mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relator has not shown she is entitled to the relief requested. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


171410F.P05